


Exhibit 10.8

 

Schedule of the Directors, Executive Officers and 5% Stockholders which have
entered into Franchise

 Agreements or Preliminary Agreements for a Texas Roadhouse Restaurant

 

As of December 29, 2009

 

 

 

Prelim. Agt. Signed

 

Fran. Agt. Signed

 

Franchise Fee

 

 

 

 

 

 

 

 

 

BILLINGS, MT

 

3/1/2002

 

11/3/2003

 

$

0

 

TEXAS ROADHOUSE OF BILLINGS, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOSSIER CITY, LA

 

3/19/2004

 

12/1/2004

 

$

0

 

ROADHOUSE OF BOSSIER CITY, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROWNSVILLE, TX

 

5/14/2002

 

2/4/2003

 

$

0

 

TEXAS ROADHOUSE OF BROWNSVILLE, LTD.

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVERETT, MA

 

2/15/2002

 

11/21/2002

 

$

0

 

TEXAS ROADHOUSE OF EVERETT, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FARGO, ND

 

4/27/2004

 

8/25/2006

 

$

0

 

ROADHOUSE OF FARGO, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FARMINGTON, NM

 

3/19/2004

 

 

 

$

0

 

ROADHOUSE OF FARMINGTON, NM, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LONGMONT, CO

 

12/19/2003

 

5/3/2004

 

$

0

 

ROADHOUSE OF LONGMONT, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCKINNEY, TX

 

3/16/2004

 

9/8/2004

 

$

0

 

ROADHOUSE OF MCKINNEY, LTD.

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW BERLIN, WI

 

3/17/2004

 

9/8/2004

 

$

0

 

ROADHOUSE OF NEW BERLIN, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OMAHA, NE

 

3/19/2004

 

3/8/2005

 

$

0

 

ROADHOUSE OF OMAHA, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORT ARTHUR, TX

 

12/15/2003

 

12/15/2003

 

$

0

 

TEXAS ROADHOUSE OF PORT ARTHUR, LTD.

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEMPLE, TX

 

3/19/2004

 

3/11/2005

 

$

0

 

ROADHOUSE OF TEMPLE, LTD.

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WICHITA, KS

 

3/17/2004

 

12/1/2004

 

$

0

 

ROADHOUSE OF WICHITA, LLC

 

 

 

 

 

 

 

6040 DUTCHMANS LANE, SUITE 200

 

 

 

 

 

 

 

LOUISVILLE, KY 40205

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 
